Title: From George Washington to Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 12 July 1781
From: Washington, George
To: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de


                  Sir
                     
                     Head Quarters 12h July 1781
                  
                  Tomorrow Evening will answer very well for the movement I mentiond to your Excellency Yesterday.  and I will arrange matters accordingly—2000 French Troops besides Lauzuns Legien with the Troops I shall order from the American line will be sufficient to make the reconnoitre out hazarding an Insult from the my.  I shall have the honor of sping more in detail to your Excellen on this subject between this and tom—I am just setting out for Dobbs’s ferry.  I have the honor to be &a.
                  
               